DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-11, 13-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1: The newly added limitation “in the first operation mode, a gate-off voltage is applied to the plurality of sub- pixels and the switch electrically connects the driving block to the sensing block to provide the grayscale voltages output from the plurality of DACs to the sensing block internally in the data driver integrated circuit and the sensing block measures the grayscale voltages output from the plurality of DACs, and in the second operation mode, a pulse of a gate-on voltage is selectively applied to the plurality of sub-pixels and the switch electrically disconnects the driving block from the sensing block and the sensing block senses the pixel voltages from the plurality of sensing lines” is not described in the original disclosure. According to paragraph [0059] of the specification (PGPub), it recites “The gate driver 300 may use a gate control signal, which is received from the timing controller 200, to drive the plurality of first gate lines GL1 and the plurality of second gate lines GL2 of the display panel 20. In the display mode and the sensing mode, the gate driver provides a pulse of a gate-on voltage, that is, a scan voltage Vsc, to a relevant first gate line GL1 based on the gate control signal in a relevant driving period of each of the plurality of first gate lines GL1, and in other periods, provides a gate-off voltage. In the sensing mode, the gate driver 300 provides a pulse of a gate-on voltage, that is, a sensing-on voltage Vso, to a relevant second gate line GL2 based on the gate control signal in a relevant driving period of each of the plurality of second gate lines GL2, and in other periods, provides a gate-off voltage” which describes the gate-on and/or gate-off signals are related to the display mode or the sensing mode, and does not describe the gate-on and/or gate-off signal are related to the calibration mode. Therefore, the newly added limitation is considered as new matter.
As to claims 2, 5-10: Claims 2, 5-10 are dependent claims of claim 1. Therefore, claims 2, 5-10 are rejected with same rationale as claim 1.
As to claim 11: The newly added limitation “in the calibration mode, the gate driver provides a gate-off voltage to the gate lines of the plurality of sub-pixels and the switch electrically connects the driving block to the ADC to provide the plurality of data voltages to the ADC internally in the data driver and the ADC reads out the plurality of data voltages, and in the sensing mode, the gate driver selectively applies a pulse of a gate-on voltage to the gate lines of the plurality of sub-pixels and the switch electrically disconnects the driving block from the ADC and the ADC reads out -the plurality of pixel voltages” is not described in the original disclosure. According to paragraph [0059] of the specification (PGPub), it recites “The gate driver 300 may use a gate control signal, which is received from the timing controller 200, to drive the plurality of first gate lines GL1 and the plurality of second gate lines GL2 of the display panel 20. In the display mode and the sensing mode, the gate driver provides a pulse of a gate-on voltage, that is, a scan voltage Vsc, to a relevant first gate line GL1 based on the gate control signal in a relevant driving period of each of the plurality of first gate lines GL1, and in other periods, provides a gate-off voltage. In the sensing mode, the gate driver 300 provides a pulse of a gate-on voltage, that is, a sensing-on voltage Vso, to a relevant second gate line GL2 based on the gate control signal in a relevant driving period of each of the plurality of second gate lines GL2, and in other periods, provides a gate-off voltage” which describes the gate-on and/or gate-off signals are related to the display mode or the sensing mode, and does not describe the gate-on and/or gate-off signal are related to the calibration mode. Therefore, the newly added limitation is considered as new matter.
As to claims 13-15: Claims 13-15 are dependent claims of claim 11. Therefore, claims 13-15 are rejected with same rationale as claim 11.
As to claim 16 The newly added limitation “in the calibration mode, the gate driver provides a gate-off voltage to the gate lines of the plurality of sub-pixels and the switch electrically connects the driving block to the ADC to provide the plurality of data voltages to the ADC internally in the data driver and the ADC reads out the plurality of data voltages, and in the sensing mode, the gate driver selectively applies a pulse of a gate-on voltage to the gate lines of the plurality of sub-pixels and the switch electrically disconnects the driving block from the ADC and the ADC reads out -the plurality of pixel voltages” is not described in the original disclosure. According to paragraph [0059] of the specification (PGPub), it recites “The gate driver 300 may use a gate control signal, which is received from the timing controller 200, to drive the plurality of first gate lines GL1 and the plurality of second gate lines GL2 of the display panel 20. In the display mode and the sensing mode, the gate driver provides a pulse of a gate-on voltage, that is, a scan voltage Vsc, to a relevant first gate line GL1 based on the gate control signal in a relevant driving period of each of the plurality of first gate lines GL1, and in other periods, provides a gate-off voltage. In the sensing mode, the gate driver 300 provides a pulse of a gate-on voltage, that is, a sensing-on voltage Vso, to a relevant second gate line GL2 based on the gate control signal in a relevant driving period of each of the plurality of second gate lines GL2, and in other periods, provides a gate-off voltage” which describes the gate-on and/or gate-off signals are related to the display mode or the sensing mode, and does not describe the gate-on and/or gate-off signal are related to the calibration mode. Therefore, the newly added limitation is considered as new matter.
As to claims 17, 19-20: Claims 17, 19-20 are dependent claims of claim 16. Therefore, claims 17, 19-20 are rejected with same rationale as claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN et al (US 2018/0166515 A1) in view of MIZUKOSHI (US 2013/0050292 A1).
As to claim 1: An discloses a display driving circuit configured to drive a display panel, the display panel comprising a plurality of data lines, a plurality of sensing lines, and a plurality of sub-pixels connected to the plurality of data lines and the plurality of sensing lines (Figs. 1-12, “a display driving circuit 20” configured to drive “a display panel 10”, the display panel comprising “a plurality of data lines 140”, “a plurality of sensing lines 140”, and “a plurality of sub-pixels PXL” connected to the plurality of data lines and the plurality of sensing lines; Abstract, ¶0041-0045, wherein the plurality of data lines also serves as the plurality of sensing lines), the display driving circuit comprising: 
a data driver integrated circuit configured to drive the plurality of data lines (Figs. 1-11, “a data driver integrated circuit 25” configured to drive the plurality of data lines; ¶0041-0045, 0050-0063), wherein the data driver integrated circuit comprises: 
a driving block comprising a plurality of digital-analog converters (DACs) each configured to perform digital-analog conversion with respect to received sub-pixel data to generate output voltages and provide the output voltages of the plurality of DACs to the plurality of data lines (Figs. 1-11, “a driving block 23” comprising a plurality of digital-analog converters (DACs) each configured to perform digital-analog conversion with respect to received sub-pixel data to generate output voltages and provide the output voltages of the plurality of DACs to the plurality of data lines; ¶0061, 0111, wherein Fig. 2 shown each of the plurality of data lines is connected to each of the plurality of DACs for supplying the output voltage to each column of the plurality of pixels); 
a sensing block configured to measure grayscale voltages output from the plurality of DACs in a first operation mode (Figs. 1-2, 7-8, 11-12, “a sensing block 22” configured to measure grayscale voltages output from the plurality of DACs in a first operation mode; ¶0054, 0061-0062, 0106-0118, “The calibration unit 24 decodes N-bit calibration data input from the voltage generator 23 to generate at least one calibration voltage, where N is a positive integer. The calibration voltage may be implemented as voltages of a plurality of gray levels corresponding to particular representative gray levels” and “The calibration unit 24 includes a decoder that decodes the N-bit calibration data to generate the calibration voltage, a calibration buffer CBUF for stabilizing the calibration voltage output from the decoder, and a calibration switch CSW connected between an output terminal of the calibration buffer CBUF and the plurality of sensing channel terminals SCH. The decoder is connected between the gamma DAC and the calibration buffer CBUF, and more specifically, connected to an inverting input terminal of the calibration buffer CBUF. A non-inverting input terminal and an output terminal of the calibration buffer CBUF are short-circuited to provide feedback. The calibration buffer CBUF may operate as a voltage follower that stabilizes the calibration voltage output from the decoder. As shown in FIG. 12, the calibration switch CSW is turned on in the calibration mode and is turned off in the sensing mode”, wherein a calibration mode represents a first operation mode) and measure pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in a second operation mode (Figs. 1-4, 7-8, 11-12, measure pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in a second operation mode; Abstract, ¶0054, 0061-0065, 0106-0118, wherein a sensing mode represents a second operation mode) and 
a switching block including a switch connected to the driving block and to the sensing block (Fig. 11, “a switching block SWC-CSW” including “a switch CSW” connected to the driving block 23 and to the sensing block 22; ¶0106-0118), 
wherein, in the first operation mode, a gate-off voltage is applied to the plurality of sub-pixels and the switch electrically connects the driving block to the sensing block to provide the grayscale voltages output from the plurality of DACs to the sensing block internally in the data driver integrated circuit and the sensing block measures the grayscale voltages output from the plurality of DACs (Figs. 1-4, 11-12, in the first operation mode, “a gate-off voltage SCAN2” is applied to the plurality of sub-pixels and the switch CSW electrically connects the driving block 23 to the sensing block 22 to provide the grayscale voltages output from the plurality of DACs to the sensing block internally in the data driver integrated circuit 20 and the sensing block measures the grayscale voltages output from the plurality of DACs; ¶0074, 0106-0118, wherein a gate driver supplies a gate-off voltage SCAN2, the switch SW1-SW2 are turned off during the first operation mode), and 
in the second operation mode, a pulse of a gate-on voltage is selectively applied to the plurality of sub-pixels and the switch electrically disconnects the driving block from the sensing block and the sensing block senses the pixel voltages from the plurality of sensing lines (Figs. 1-4, 11-12, in the second operation mode, “a pulse of a gate-on voltage SCAN2” is selectively applied to the plurality of sub-pixels and the switch to electrically disconnect the driving block 23 from the sensing block 22 and the sensing block senses the pixel voltages from the plurality of sensing lines; Abstract, ¶0061-0065, 0074, 0081, 0106-0124, wherein “a gate driver 15” selectively provides “a gate-on voltage SCAN2” to the plurality of sub-pixels, and the switch SW1 and CSW are turned off and the switch SW2 is turned on during the second operation mode).
An does not expressly disclose separated of the plurality of sensing lines. However, Mizukoshi teaches a display driving circuit configured to drive a display panel (Figs. 3-4, 8, “a display driving circuit 11-13” configured to drive “a display panel 10”; Abstract, ¶0047), the display panel comprising a plurality of data lines, a plurality of sensing lines, and a plurality of sub-pixels connected to the plurality of data lines and the plurality of sensing lines (Fig. 3-4, 8, the display panel comprising “a plurality of data lines 14A”, “a plurality of sensing lines 14B”, and “a plurality of sub-pixels P” connected to the plurality of data lines and the plurality of sensing lines; ¶0047, 0079), wherein a sensing block configured to measure pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in a sensing mode (Figs. 3-4, 8, a sensing block configured to measure pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in a sensing mode; ¶0073-0085, wherein a data driving circuit includes a sensing block includes an ADC). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify An to implement a plurality of sensing lines into the display panel to separate the plurality of data lines and the plurality of sensing lines, such that the sensing block measures pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in the second operation mode as taught by Mizukoshi. The motivation would have been in order to sensing a voltage corresponding to a pixel current of the pixel circuit flowing to the current sensing line, and outputting the sensing voltage, in a sensing mode (Mizukoshi: Abstract).
As to claim 2: Claim 2 is a dependent claim of claim 1. The prior arts An and Mizukoshi further disclose claim limitation of offsets of the grayscale voltages and electrical properties of the pixel voltages are used for data compensation for a plurality of pieces of sub-pixel data to be provided to the plurality of sub-pixels (An: Figs. 1-8, ¶0056-0067; Mizukoshi: ¶0097-0100, 0121, 0132, 0144-0145). In addition, the same motivation is used as the rejection of claim 2. 
As to claim 5: Claim 5 is a dependent claim of claim 1. The prior arts An and Mizukoshi further disclose claim limitation of the sensing block comprises at least one analog-digital converter (ADC) to convert received analog signals to digital signals (An: Figs. 1-4, 11, the sensing block comprises at least one analog-digital converter (ADC) to convert received analog signals to digital signals; Mizukoshi: Fig. 8 shows the sensing block comprises at least one analog-digital converter (ADC) to convert received analog signals to digital signals). In addition, the same motivation is used as the rejection of claim 5.  
As to claim 6: An discloses in the first operation mode, the plurality of DACs is configured to output all of the grayscale voltages for all grayscales represented by the sub-pixel data, and the sensing block is configured to read-out all of the grayscale voltages (Figs. 1-8, 11-12, in the first operation mode, the plurality switch CSW electrically connects the driving block to the sensing block, such that each of the plurality of DACs is configured to output all of the grayscale voltages for all grayscales represented by the sub-pixel data, and the sensing block is configured to read-out all of the grayscale voltages; Abstract, ¶0061-0065, 0081, 0112).  
As to claim 7: Claim 7 is a dependent claim of claim 1. The prior arts An and Mizukoshi further disclose claim limitation of all grayscales represented by the sub-pixel data are classified into a plurality of grayscale groups, and in the first operation mode, each of the plurality of DACs is configured to output a representative grayscale voltage for each of the plurality of grayscale groups, and the sensing block is configured to read-out a plurality of representative grayscale voltages for the plurality of grayscale groups (An: Figs. 1-10, all grayscales represented by the sub-pixel data are classified into a plurality of grayscale groups, and in the first operation mode, each of the plurality of DACs is configured to output a representative grayscale voltage for each of the plurality of grayscale groups, and the sensing block is configured to read-out a plurality of representative grayscale voltages for the plurality of grayscale groups; ¶0061-0062, 0081, 0102-0112; Mizukoshi: Figs. 1-4, 16-17, all grayscales represented by the sub-pixel data are classified into a plurality of grayscale groups, and in the first operation mode, each of the plurality of DACs is configured to output a representative grayscale voltage for each of the plurality of grayscale groups, and the sensing block is configured to read-out a plurality of representative grayscale voltages for the plurality of grayscale groups; ¶0136-0160). In addition, the same motivation is used as the rejection of claim 7.  
As to claim 9: Claim 9 is a dependent claim of claim 1. The prior arts An and Mizukoshi further disclose claim limitation of a timing controller configured to receive the grayscale voltages and the pixel voltages from the data driver integrated circuit, extract offsets for grayscales for each of the plurality of DACs based on the grayscale voltages, and extract electrical properties of each of the plurality of sub-pixels based on the pixel voltages (An: Figs. 1-8, “a timing controller 26” configured to receive the grayscale voltages and the pixel voltages from the data driver integrated circuit, extract offsets for grayscales for each of the plurality of DACs based on the grayscale voltages, and extract electrical properties of each of the plurality of sub-pixels based on the pixel voltages; ¶0056-0067; Mizukoshi: Figs. 3-4, 8, “a timing controller 11”configured to receive the grayscale voltages and the pixel voltages from the data driver integrated circuit, extract offsets for grayscales for each of the plurality of DACs based on the grayscale voltages, and extract electrical properties of each of the plurality of sub-pixels based on the pixel voltages¶0097-0100, 0114-0115, 0121, 0132, 0144-0145).  In addition, the same motivation is used as the rejection of claim 9. 
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior arts An and Mizukoshi further disclose claim limitation of the timing controller is configured to perform data compensation for a plurality of pieces of sub-pixel data to be provided to the plurality of sub-pixels based on the offsets according to grayscales of each of the plurality of DACs and the electrical properties of each of the plurality of sub-pixels (An: Figs. 1-8, ¶0012-0013, 0040, 0059-0067; Mizukoshi: Figs. 1-4, 16-18, ¶0097-0100, 0114-0115, 0121, 0132, 0144-0145).  In addition, the same motivation is used as the rejection of claim 10. 
As to claim 11: Claim 11 is another version of claim 1. The prior arts An and Mizukoshi disclose a display driving circuit (An: Figs. 1-4, 7-8, 11, “a display driving circuit  20”; Abstract, ¶0041; Mizukoshi: Figs. 1-4, 16-18, “a display driving circuit 11-13”; ¶0047) comprising: 
a data driver which includes a driving block configured to generate a plurality of data voltages, internally extract, in a calibration mode (An: Figs. 1-4, 7-8, 11-12, “a data driver 25” which includes “a driving block 23” configured to generate a plurality of data voltages, internally extract, in a calibration mode; ¶0074, 0106-0118), a plurality of data voltages output from the driving block, and read, in a sensing mode (An: Figs. 1-4, 11-12, a plurality of data voltages output from the driving block 23, and read, in a sensing mode, a plurality of pixel voltages received from “a plurality of sub-pixels PXL” of “a display panel 10”; Abstract, ¶0061-0065, 0074, 0081, 0106-0124; Mizukoshi: Figs. 3-4, 8, “a data driver 12” which includes a driving block configured to generate a plurality of data voltages; and a plurality of data voltages output from the driving block, and read, in a sensing mode; ¶0073-0085); 
a timing controller configured to perform data compensation for image data provided to the data driver based on electrical properties of the plurality of sub-pixels and based on output properties according to channels of the driving block extracted based on the plurality of data voltages, and provide the compensated image data to the data driver (An: Figs. 1-4, 7-8, 11-12, a timing controller configured to perform data compensation for image data provided to the data driver based on electrical properties of the plurality of sub-pixels and based on output properties according to channels of the driving block extracted based on the plurality of data voltages, and provide the compensated image data to the data driver; Abstract, ¶0013, 0026-0027, 0050; Mizukoshi: Figs. 3-4, 8, 15-18, “a timing controller 11” configured to perform data compensation for image data provided to the data driver based on electrical properties of the plurality of sub-pixels and based on output properties according to channels of the driving block extracted based on the plurality of data voltages, and provide the compensated image data to the data driver; ¶0097-0100, 0114-0115, 0121, 0132, 0144-0145); and 
a gate driver connected to gate lines of the plurality of sub-pixels (An: Figs. 1-4, 11-11, “a gate driver 15” connected to gate lines of the plurality of sub-pixels PXL; ¶0046, 0067; Mizukoshi: Figs. 3-4, 8, “a gate driver 13” connected to gate lines of the plurality of sub-pixels P), 
wherein the data driver further comprises: an analog-digital converter (ADC) configured to read-out the plurality of data voltages in the calibration mode (An: Figs. 11-12, the data driver further comprises: an analog-digital converter (ADC) configured to read-out the plurality of data voltages in the calibration mode; ¶0054, 0061-0062, 0106-0118) and read-out the plurality of pixel voltages in the sensing mode (An: Figs. 1-3, 11-12, read-out the plurality of pixel voltages in the sensing mode; Abstract, ¶0054, 0061-0062, 0106-0118; Mizukoshi: Figs. 3-4, 8, read-out the plurality of pixel voltages in the sensing mode; ¶0073-0085); and 
a switching block including a switch connected to the driving block and to the ADC (An: Figs. 11-12, “a switching block SWC, CSW” including “a switch CSW” connected to the driving block 23 and to the ADC), 
wherein, in the calibration mode, the gate driver provides a gate-off voltage to the gate lines of the plurality of sub-pixels and the switch electrically connects the driving block to the ADC to provide the plurality of data voltages to the ADC internally in the data driver and the ADC reads out the plurality of data voltages (An: Figs. 1-4, 11-12, in the first calibration mode, the gate driver 15 provides “a gate-off voltage SCAN2” to the gate lines of the plurality of sub-pixels and the switch CSW electrically connects the driving block 23 to the sensing block 22 to provide the grayscale voltages output from the plurality of DACs to provide the plurality of data voltages to the ADC internally in the data driver and the ADC reads out the plurality of data voltages; ¶0074, 0106-0118, “The calibration unit 24 decodes N-bit calibration data input from the voltage generator 23 to generate at least one calibration voltage, where N is a positive integer. The calibration voltage may be implemented as voltages of a plurality of gray levels corresponding to particular representative gray levels” and “The calibration unit 24 includes a decoder that decodes the N-bit calibration data to generate the calibration voltage, a calibration buffer CBUF for stabilizing the calibration voltage output from the decoder, and a calibration switch CSW connected between an output terminal of the calibration buffer CBUF and the plurality of sensing channel terminals SCH. The decoder is connected between the gamma DAC and the calibration buffer CBUF, and more specifically, connected to an inverting input terminal of the calibration buffer CBUF. A non-inverting input terminal and an output terminal of the calibration buffer CBUF are short-circuited to provide feedback. The calibration buffer CBUF may operate as a voltage follower that stabilizes the calibration voltage output from the decoder. As shown in FIG. 12, the calibration switch CSW is turned on in the calibration mode and is turned off in the sensing mode”, wherein the switch SW1-SW2 are turned off during the calibration mode), and in the sensing mode, the gate driver selectively applies a pulse of a gate-on voltage to the gate lines of the plurality of sub-pixels and the switch electrically disconnects the driving block from the ADC and the ADC reads out -the plurality of pixel voltages (An: Figs. 1-4, 11-12, in the sensing mode, the gate driver selectively applies “a pulse of a gate-on voltage SCAN2” to the gate lines of the plurality of sub-pixels and the switch electrically disconnects the driving block from the ADC and the ADC reads out -the plurality of pixel voltages; Abstract, ¶0061-0065, 0074, 0081, 0106-0124, wherein the switch SW1 and CSW are turned off and the switch SW2 is turned on during the sensing mode). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 13:Appln. No.: 16/803,042 Claim 13 is a dependent claim of claim 11. The prior arts An and Mizukoshi further disclose claim limitation of the driving block comprises a plurality of channel drivers configured to generate the plurality of data voltages based on a plurality of grayscale voltages, and each of the plurality of channel drivers, in the calibration mode, is configured to output voltages, as data voltages, corresponding to at least some grayscale voltages from among the plurality of grayscale voltages (An: Figs. 1-12, the driving block comprises a plurality of channel drivers configured to generate the plurality of data voltages based on a plurality of grayscale voltages, and each of the plurality of channel drivers, in the calibration mode, is configured to output voltages, as data voltages, corresponding to at least some grayscale voltages from among the plurality of grayscale voltages, wherein Fig. 2 represents each of the plurality of data lines is connected the data driver represents one of a plurality of channels; ¶0005-0007, 0111-0112, 0138; Mizukoshi: Figs. 10, 16-18, “a plurality of channel drivers DAC” configured to generate the plurality of data voltages based on a plurality of grayscale voltages, and each of the plurality of channel drivers, in the calibration mode, is configured to output voltages, as data voltages, corresponding to at least some grayscale voltages from among the plurality of grayscale voltages; ¶0107-0115, 0136-0156). In addition, the same motivation is used as the rejection of claim 13.   
As to claim 14: Claim 14 is a dependent claim of claim 13. The prior arts An and Mizukoshi further disclose claim limitation of the output properties comprise offsets according to grayscale for each of the plurality of channel drivers (An: Figs. 1-8, ¶0056-0067; Mizukoshi: ¶0097-0100, 0121, 0132, 0144-0145). In addition, the same motivation is used as the rejection of claim 14.  
As to claim 15: Claim 15 is a dependent claim of claim 11. The prior arts An and Mizukoshi further disclose claim limitation of the timing controller is configured to extract the output properties according to the channels in the calibration mode and store the output properties according to the channels in a memory (An: Figs. 1-8, 11-12, the timing controller is configured to extract the output properties according to the channels in the calibration mode and store the output properties according to the channels in “a memory 50”; ¶0080-0084, 0095-0100; Mizukoshi: Figs. 1-4, 16-18, ¶0098-0115, 0145). In addition, the same motivation is used as the rejection of claim 15.  
As to claim 16: Claim 16 is a method claim of claim 1. The prior arts An and Mizukoshi disclose an operation method of a display driving circuit performing data compensation for received image data (An: Figs. 1-4, 7-8, 11-12, an operation method of a display driving circuit performing data compensation for received image data; Abstract, ¶0012; Mizukoshi: Figs. 1-4, 16-18, an operation method of “a display driving circuit 10/70/80” performing data compensation for received image data; Abstract, ¶0008), the operation method comprising: 
measuring, by a data driver, output properties according to channels of a driving block configured to generate data voltages to be provided to a display panel (An: Figs. 1-8, 11-12, measuring, by “a data driver 25”, output properties according to channels of a driving block configured to generate data voltages to be provided to “a display panel 10”; Mizukoshi: Figs. 1-4, 16-18, measuring, by “a data driver 10/70/80”, output properties according to channels of a driving block configured to generate data voltages to be provided to “a display panel 20”; Abstract, ¶0008); 
measuring, by the data driver, electrical properties of a plurality of sub-pixels of the display panel (An: Figs. 1-8, 11-12, measuring, by the data driver, electrical properties of “a plurality of sub-pixels PXL” of the display panel; Abstract, ¶0009-0013; Mizukoshi: Figs. 1-5, 16-18, Abstract, ¶0008-0029); and
driving the display panel, by the data driver, based on compensated image data based on the output properties and based on the electrical properties (An: Figs. 1-8, 11-12, driving the display panel, by the data driver, based on compensated image data based on the output properties and based on the electrical properties; Abstract, ¶0054-0081; Mizukoshi: Figs. 1-4, 16-18, ¶0075-0076, 0087-0091), 
wherein the data driver comprises the driving block and an analog-digital converter (ADC), and a switch connected to the driving block and connected to the ADC (An: Figs. 11-12, the data driver 15 comprises “the driving block 23” and an analog-digital converter (ADC), and “a switch SWC, CSW” connected to the driving block 23 and connected to the ADC; ¶0106-0118), 
in the measuring of the output properties, a gate-off voltage is applied to the plurality of sub-pixels and the switch electrically connects the driving block to the ADC and the ADC receives output voltages from the driving block according to the channels of the driving block internally in the data driver and reads out the output voltages (Figs. 1-4, 11-12, in the measuring of the output properties, “a gate-off voltage SCAN2” is applied to the plurality of sub-pixels and the switch CSW electrically connects the driving block 23 to the ADC and the ADC receives output voltages from the driving block 23 according to the channels of the driving block internally in the data driver and reads out the output voltages; ¶0074, 0106-0118, “The calibration unit 24 decodes N-bit calibration data input from the voltage generator 23 to generate at least one calibration voltage, where N is a positive integer. The calibration voltage may be implemented as voltages of a plurality of gray levels corresponding to particular representative gray levels” and “The calibration unit 24 includes a decoder that decodes the N-bit calibration data to generate the calibration voltage, a calibration buffer CBUF for stabilizing the calibration voltage output from the decoder, and a calibration switch CSW connected between an output terminal of the calibration buffer CBUF and the plurality of sensing channel terminals SCH. The decoder is connected between the gamma DAC and the calibration buffer CBUF, and more specifically, connected to an inverting input terminal of the calibration buffer CBUF. A non-inverting input terminal and an output terminal of the calibration buffer CBUF are short-circuited to provide feedback. The calibration buffer CBUF may operate as a voltage follower that stabilizes the calibration voltage output from the decoder. As shown in FIG. 12, the calibration switch CSW is turned on in the calibration mode and is turned off in the sensing mode”, wherein a gate driver supplies a gate-off voltage SCAN2, the switch SW1-SW2 are turned off during measuring of the output properties), and 
in the measuring of the electrical properties, a pulse of a gate-on voltage is selectively applied to the plurality of sub-pixels and the switch electrically disconnects the driving block from the ADC and the ADC receives and reads pixel voltages of the plurality of sub-pixels through a plurality of pads connected to the display panel (Figs. 1-4, 11-12, in the measuring of the electrical properties, “a pulse of a gate-on voltage SCAN2” is selectively applied to the plurality of sub-pixels and the switch to electrically disconnect the driving block 23 from the ADC and the ADC receives and reads pixel voltages of the plurality of sub-pixels through a plurality of pads connected to the display panel; Abstract, ¶0061-0065, 0074, 0081, 0106-0124, wherein “a gate driver 15” selectively provides “a gate-on voltage SCAN2” to the plurality of sub-pixels, and the switch SW1 and CSW are turned off and the switch SW2 is turned on during the measuring of the electrical properties). In addition, the same motivation is used as the rejection of claim 16.
As to claim 17: Claim 17 is a dependent claim of claim 16. The prior arts An and Mizukoshi further disclose claim limitation of performing, by a timing controller, data compensation to provide the compensated image data based on the output properties and the electrical properties (An: Figs. 1-8, 11-12, performing, by “a timing controller 26”, data compensation to provide the compensated image data based on the output properties and the electrical properties; ¶0012-0013, 0050-0059; Mizukoshi: Figs. 1-4, 16-18, performing, by a timing controller, data compensation to provide the compensated image data based on the output properties and the electrical properties; ¶0097-0100, 0114-0115, 0121, 0132, 0144-0145). In addition, the same motivation is used as the rejection of claim 17.  
As to claim 19: Claim 19 is a dependent claim of claim 16. The prior arts An and Mizukoshi further disclose claim limitation of the output voltages are measured according to grayscales for each of the channels (An: Figs. 1-8, 10-12, the output voltages are measured according to grayscales for each of the channels, wherein Fig. 2 shows one of the plurality of channels; ¶0005-0007, 0111-0112, 0138; Mizukoshi: Figs. 16-18, the output voltages are measured according to grayscales for each of the channels; ¶0097-0100, 0114-0115, 0121, 0132, 0144-0145). In addition, the same motivation is used as the rejection of claim 19.  
As to claim 20: Claim 20 is a dependent claim of claim 16. The prior arts An and Mizukoshi further disclose claim limitation of the electrical properties comprise at least one of a threshold voltage and mobility of each of the plurality of sub-pixels (Figs. 2-3, ¶0007-0008; 0074, 0087; Mizukoshi: Figs. 1-4, 16-18, ¶0007, 0098-0099). In addition, the same motivation is used as the rejection of claim 20.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AN et al (US 2018/0166515 A1) in view of MIZUKOSHI (US 2013/0050292 A1), as applied to claim 7 above, and further in view of Yamanaka (US 2010/0302285 A1).
As to claim 8: An and Mizukoshi do not expressly disclose ranges of grayscale groups in a low grayscale region or high grayscale region from among the plurality of grayscale groups are relatively smaller than ranges of grayscale groups of an intermediate grayscale region. However, Yamanaka teaches a display device comprises a pixel region (Fig. 14, a display device comprises “a display region 140T”, wherein the display panel represents the pixel region), wherein the display region includes ranges of grayscale groups in a low grayscale region or high grayscale region from among the plurality of grayscale groups are relatively smaller than ranges of grayscale groups of an intermediate grayscale region (Fig. 14, ¶0137, 0229). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify An and Mizukoshi to have the display pixel data to be displayed on the display region includes ranges of grayscale groups in a low grayscale region or high grayscale region from among the plurality of grayscale groups are relatively smaller than ranges of grayscale groups of an intermediate grayscale region as taught by Yamanaka. The motivation would have been in order to provide a pixel circuit and a display device which can generate higher peak luminance while sufficiently securing a voltage range which causes an appropriate normal grayscale display within a predetermined driver voltage output range (Yamanaka: Abstract). 

Response to Arguments
Applicant’s arguments filed on March 29, 2022 have been considered, but are moot in view of new ground(s) rejection.

Applicant’s arguments filed on March 29, 2022 have been fully considered, but they are not persuasive.
Applicant argues “An describes that the switch CSW is connected between the calibration buffer CBUF and the sensing block 22, and the switch CSW is turned on in the calibration mode and provides the calibration voltage output from the calibration buffer CBUF included in the calibration unit 24, to the sensing block 22, but An does not disclose that the switch CSW provides the grayscale voltages output from the plurality of DACs (i.e., the buffer BUF of the driving block 23) to the sensing block 22. Also, as shown in FIG. 12 of An, in the calibration mode (the first mode), the switches SW1 and SW2 are turned off, so that the grayscale voltage output from the buffer BUF of the driving block 23 may not be provided to the sensing block 23. Therefore, An fails to disclose that in the first operation mode, the switch electrically connects the driving block to the sensing block to provide the grayscale voltages output from the plurality of DACs included in the driving block to the sensing block internally in the data driver integrated circuit so that the sensing block measures the grayscale voltages output from the plurality of DACs” (Arguments/Remarks, pg. 4). However, Examiner respectively disagrees.
In accordance with MPEP, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. For instant case, the prior art An discloses a sensing block configured to measure grayscale voltages output from the plurality of DACs in a first operation mode (Figs. 1-2, 7-8, 11-12, “a sensing block 22” configured to measure grayscale voltages output from the plurality of DACs in a first operation mode; ¶0054, 0061-0062, 0106-0118, “The calibration unit 24 decodes N-bit calibration data input from the voltage generator 23 to generate at least one calibration voltage, where N is a positive integer. The calibration voltage may be implemented as voltages of a plurality of gray levels corresponding to particular representative gray levels” and “The calibration unit 24 includes a decoder that decodes the N-bit calibration data to generate the calibration voltage, a calibration buffer CBUF for stabilizing the calibration voltage output from the decoder, and a calibration switch CSW connected between an output terminal of the calibration buffer CBUF and the plurality of sensing channel terminals SCH. The decoder is connected between the gamma DAC and the calibration buffer CBUF, and more specifically, connected to an inverting input terminal of the calibration buffer CBUF. A non-inverting input terminal and an output terminal of the calibration buffer CBUF are short-circuited to provide feedback. The calibration buffer CBUF may operate as a voltage follower that stabilizes the calibration voltage output from the decoder. As shown in FIG. 12, the calibration switch CSW is turned on in the calibration mode and is turned off in the sensing mode”, wherein a calibration mode represents a first operation mode) and measure pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in a second operation mode (Figs. 1-4, 7-8, 11-12, measure pixel voltages of the plurality of sub-pixels received from the plurality of sensing lines in a second operation mode; Abstract, ¶0054, 0061-0065, 0106-0118, wherein a sensing mode represents a second operation mode) and 
a switching block including a switch connected to the driving block and to the sensing block (Fig. 11, “a switching block SWC-CSW” including “a switch CSW” connected to the driving block 23 and to the sensing block 22; ¶0106-0118), 
wherein, in the first operation mode, a gate-off voltage is applied to the plurality of sub-pixels and the switch electrically connects the driving block to the sensing block to provide the grayscale voltages output from the plurality of DACs to the sensing block internally in the data driver integrated circuit and the sensing block measures the grayscale voltages output from the plurality of DACs (Figs. 1-4, 11-12, in the first operation mode, “a gate-off voltage SCAN2” is applied to the plurality of sub-pixels and the switch CSW electrically connects the driving block 23 to the sensing block 22 to provide the grayscale voltages output from the plurality of DACs to the sensing block internally in the data driver integrated circuit 20 and the sensing block measures the grayscale voltages output from the plurality of DACs; ¶0074, 0106-0118, “The calibration unit 24 decodes N-bit calibration data input from the voltage generator 23 to generate at least one calibration voltage, where N is a positive integer. The calibration voltage may be implemented as voltages of a plurality of gray levels corresponding to particular representative gray levels” and “The calibration unit 24 includes a decoder that decodes the N-bit calibration data to generate the calibration voltage, a calibration buffer CBUF for stabilizing the calibration voltage output from the decoder, and a calibration switch CSW connected between an output terminal of the calibration buffer CBUF and the plurality of sensing channel terminals SCH. The decoder is connected between the gamma DAC and the calibration buffer CBUF, and more specifically, connected to an inverting input terminal of the calibration buffer CBUF. A non-inverting input terminal and an output terminal of the calibration buffer CBUF are short-circuited to provide feedback. The calibration buffer CBUF may operate as a voltage follower that stabilizes the calibration voltage output from the decoder. As shown in FIG. 12, the calibration switch CSW is turned on in the calibration mode and is turned off in the sensing mode”, wherein a gate driver supplies a gate-off voltage SCAN2, the switch SW1-SW2 are turned off during the first operation mode), and 
in the second operation mode, a pulse of a gate-on voltage is selectively applied to the plurality of sub-pixels and the switch electrically disconnects the driving block from the sensing block and the sensing block senses the pixel voltages from the plurality of sensing lines (Figs. 1-4, 11-12, in the second operation mode, “a pulse of a gate-on voltage SCAN2” is selectively applied to the plurality of sub-pixels and the switch to electrically disconnect the driving block 23 from the sensing block 22 and the sensing block senses the pixel voltages from the plurality of sensing lines; Abstract, ¶0061-0065, 0074, 0081, 0106-0124, wherein “a gate driver 15” selectively provides “a gate-on voltage SCAN2” to the plurality of sub-pixels, and the switch SW1 and CSW are turned off and the switch SW2 is turned on during the second operation mode). Therefore, the combination of the prior arts clearly teaches claim limitation.
Applicant argues “An fails to disclose that in a first operation mode, a gate-off voltage is applied to the plurality of sub-pixels and the switch electrically connect the driving block to the sensing block as recited by the amended claim. An appears to show in paragraph 46 a gate driver 15 that may generate a gate signal. However, An is silent on a gate-off voltage being applied to pub- pixels during An’s calibration mode using the calibration unit 24. Mizukoshi has been cited solely for teachings related to plural sensing lines, and fails to cure the deficiencies of An discussed above. Thus, the combined teachings of An and Mizukoshi fail to teach or reasonably suggest “in the first operation mode, a gate-off voltage is applied to the plurality of sub-pixels and the switch electrically connects the driving block to the sensing block to provide the grayscale voltages output from the plurality of DACs to the sensing block internally in the data driver integrated circuit so that the sensing block measures the grayscale voltages output from the plurality of DACs, and in the second operation mode, a pulse of a gate-on voltage is selectively applied to the plurality of sub-pixels and the switch electrically disconnects the driving block from the sensing block and the sensing block senses the pixels voltages from the plurality of sensing lines” as recited by the amended claim” (Arguments/Remarks, pg. 4-5). However, Examiner respectively disagrees.
First, for instant case, the newly added limitation “in a first operation mode, a gate-off voltage is applied to the plurality of sub-pixels and the switch electrically connect the driving block to the sensing block” is not described in the original disclosure. Therefore, the newly added limitation is considered as new matter. Second, as addressed above, the prior art An discloses in the first operation mode, a gate-off voltage is applied to the plurality of sub-pixels and the switch electrically connects the driving block to the sensing block to provide the grayscale voltages output from the plurality of DACs to the sensing block internally in the data driver integrated circuit and the sensing block measures the grayscale voltages output from the plurality of DACs (Figs. 1-4, 11-12, in the first operation mode, “a gate-off voltage SCAN2” is applied to the plurality of sub-pixels and the switch CSW electrically connects the driving block 23 to the sensing block 22 to provide the grayscale voltages output from the plurality of DACs to the sensing block internally in the data driver integrated circuit 20 and the sensing block measures the grayscale voltages output from the plurality of DACs; ¶0074, 0106-0118, “The calibration unit 24 decodes N-bit calibration data input from the voltage generator 23 to generate at least one calibration voltage, where N is a positive integer. The calibration voltage may be implemented as voltages of a plurality of gray levels corresponding to particular representative gray levels” and “The calibration unit 24 includes a decoder that decodes the N-bit calibration data to generate the calibration voltage, a calibration buffer CBUF for stabilizing the calibration voltage output from the decoder, and a calibration switch CSW connected between an output terminal of the calibration buffer CBUF and the plurality of sensing channel terminals SCH. The decoder is connected between the gamma DAC and the calibration buffer CBUF, and more specifically, connected to an inverting input terminal of the calibration buffer CBUF. A non-inverting input terminal and an output terminal of the calibration buffer CBUF are short-circuited to provide feedback. The calibration buffer CBUF may operate as a voltage follower that stabilizes the calibration voltage output from the decoder. As shown in FIG. 12, the calibration switch CSW is turned on in the calibration mode and is turned off in the sensing mode”, wherein a gate driver supplies a gate-off voltage SCAN2, the switch SW1-SW2 are turned off during the first operation mode), and in the second operation mode, a pulse of a gate-on voltage is selectively applied to the plurality of sub-pixels and the switch electrically disconnects the driving block from the sensing block and the sensing block senses the pixel voltages from the plurality of sensing lines (Figs. 1-4, 11-12, in the second operation mode, “a pulse of a gate-on voltage SCAN2” is selectively applied to the plurality of sub-pixels and the switch to electrically disconnect the driving block 23 from the sensing block 22 and the sensing block senses the pixel voltages from the plurality of sensing lines; Abstract, ¶0061-0065, 0074, 0081, 0106-0124, wherein “a gate driver 15” selectively provides “a gate-on voltage SCAN2” to the plurality of sub-pixels, and the switch SW1 and CSW are turned off and the switch SW2 is turned on during the second operation mode). Therefore, the combination of the prior arts clearly teaches claim limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693